                               UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF OREGON

In Re
                                       ) Case No. 18-34413-tmb11
Davis Properties, LLC                  )
                                       ) Notice of Intent to Sell Real or
                                       ) Personal Property, Compensate Real Estate
                                       ) Broker, and/or Pay any Secured Creditor’s Fees
                                       ) and Costs; Motion for Authority to Sell Property
                                       ) Free and Clear of Liens; and Notice of Hearing
                                       ) [Note: Do not use to sell personally identifiable
Debtor(s)                              ) information about individuals.]


NOTICE IS GIVEN THAT           Davis Properties, LLC           , the       Debtor              (i.e.,
debtor, trustee, etc.), intends to sell the property described below and moves for authority to sell
the property free and clear of liens pursuant to 11 U.S.C. § 363(f). The movant's name, address,
and telephone # are: Davis Properties, LLC, c/o Ava L. Schoen, Tonkon Torp LLP,
888 SW Fifth Avenue, Suite 1600, Portland, OR 97204                                                 .

If you wish to object to any aspect of the sale or fees disclosed in paragraph 7 or paragraph 15,
you must:

     (1) Attend the hearing set in paragraph 16 below; and

     (2) Within 21 days of the later of the date next to the signature below or the service date
         in paragraph 17 below, file with the clerk at 1050 SW 6th Ave. #700, Portland OR 97204
         or 405 E 8th Ave. #2600, Eugene OR 97401:

          (a) a written response stating the specific facts upon which the objection is based, and

          (b) a certificate of service of the response on the movant.
This document shall constitute the notice required by Local Bankruptcy Rule (LBR) 2002-1. All
sections must be completed.

 1. The specific subsections of 11 U.S.C. § 363(f) movant relies upon for authority to sell the
    property free and clear of liens are:
     363(f)(1) and (3)
 2. Buyer's name & relation to debtor:
     Watumull Properties Corp. No relation to debtor

 3. General description of the property: [If real property, state street address here. Also attach
    legal description as an exhibit to the notice filed with the court.]
        461 NE 3rd Avenue, Canby, Clackamas County, Oregon. See attached Exhibit A for
        legal description.

760.5 (12/1/2018)                             Page 1 of 4


                       Case 18-34413-tmb11          Doc 71     Filed 08/16/19
   4. A copy of the full property description or inventory may be examined or obtained at:
       See attached Exhibit A.


   5. The property may be previewed at: [Include time and place.]
       N/A


   6. Other parties to the transaction and their relationship to the debtor are:
       N/A




7. The gross sales price is: $ 2,000,000         .

   All liens on the property total $ 1,119,211.38               , of which movant believes a total of
   $ any amount not allowed by the Courtneed not be paid as secured claims (because the lien is invalid,
   avoidable, etc., the lienholder consents to less than full payment, or part or all of the
   underlying debt is not allowable).

   Secured creditor(s) also seek(s) reimbursement of $______________
                                                      unknown        for fees and costs.

   Total sales costs will be: $ unknown              .

   All tax consequences have been considered and it presently appears the sale will result in net
   proceeds to the estate after payment of valid liens, fees, costs and taxes of approximately:
   $ 880,788.62                 .

8. The sale     is     is not (mark one) of substantially all of the debtor's assets. Terms and
   conditions of sale:
    Purchase Price of $2,000,000. Due diligence period of 30 days from and after August
    13, 2019, Buyer to make a deposit of $50,000 upon completion of due diligence.
    Closing to occur on the later of September 20, 2019 or within 10 days of the due
    diligence period having run.
9. Competing bids must be submitted to the movant no later than        N/A      (date), and
   must exceed the above offer by at least  N/A       , and be on the same or more favorable
   terms to the estate.

10. Summary of all available information regarding valuation, including any independent
    appraisals:
    Real estate broker listing price of $2,275,000.




  760.5 (12/1/2018)                             Page 2 of 4


                        Case 18-34413-tmb11              Doc 71   Filed 08/16/19
     11. If paragraph 7 indicates little or no equity for the estate, the reason for the sale is:
         N/A

        and expenses and taxes resulting from the sale will be paid as follows:


     12. (Ch. 11 cases only) The reason for proposing the sale in advance of approval of a plan of
         reorganization is:
         The sale of the property will pay all creditors and administrative expenses in full.

     13. The following information relates to lienholders (who are listed in priority order):

        Name                       Service Address              Approximate       Indicate Treatment at Closing (i.e.
                                   (See FRBP 7004)              Lien Amount       Fully Pd., Partially Pd., or Not Pd.)
Clackamas County          Tami Little, County Assessor                           Fully Paid
                          150 Beavercreek Rd.                       $82,429.41
                          Oregon City, OR 97045
Thomas Young              11504 NE 266th St.                                     Fully Paid
                          Battleground, WA 98604                $1,036,781.97




     14. Any liens not fully paid at closing shall attach to the sale proceeds in the same order of priority
         they attach to the property. Any proceeds remaining after paying liens, expenses, taxes,
         commissions, fees, costs or other charges as provided in this motion, shall be held in trust until
         the court orders payment.
                                                                    Capacity Commercial Group
     15. (If real property) The court appointed real estate broker,   and T.N. Tolls Company , will
         be paid from the sale of the property                                                    .

     16. A hearing on this motion and any objections to the sale or fees is scheduled as follows:
         Date: 09/12/2019 Time: 11:00 am Location: US Bankruptcy Court,
         Courtroom #4, 1050 SW Sixth Avenue, Portland, OR 97204
        Testimony will be received if offered and admissible. If no timely objection is filed, the hearing
        may be cancelled, and an order submitted. Parties are encouraged to check the hearing
        calendar at https://www.orb.uscourts.gov after the objection deadline has passed.

     17. I certify that on 08/16/2019 this document was served, pursuant to FRBP 7004, on the
         debtor(s), trustee (if any), U.S. Trustee, each named lienholder at the address listed above,
         the creditors' committee chairperson (if any), and their attorneys; and [unless movant is a
         chapter 7 trustee] that it was also sent on that date, pursuant to FRBP 2002(a), to all creditors
         and all parties as listed in the court’s records that were obtained on 08/16/2019 , a copy of
         which is attached to the document filed with the court.


       760.5 (12/1/2018)                              Page 3 of 4


                              Case 18-34413-tmb11           Doc 71      Filed 08/16/19
18. For further information, contact: Ava L. Schoen, Tonkon Torp, LLP,
    888 SW Fifth Avenue, Suite 1600, Portland, OR 97204                                           .

Date: 08/16/2019       /s/ Ava L. Schoen, Attorney for Debtor
                       Signature & Relation to Movant
                        461 NE 3rd Ave., Canby OR 97013                                (-2662)
                        (If debtor is movant) Debtor’s Address & Taxpayer ID#(s)(last 4 digits)




  760.5 (12/1/2018)                         Page 4 of 4


                      Case 18-34413-tmb11         Doc 71    Filed 08/16/19
                                        EXHIBIT A
                                    LEGAL DESCRIPTION

           NOTICE OF INTENT TO SELL REAL OR PERSONAL PROPERTY,
         COMPENSATE REAL ESTATE BROKER, AND/OR PAY ANY SECURED
         CREDITOR’S FEES AND COSTS; MOTION FOR AUTHORITY TO SELL
         PROPERTY FREE AND CLEAR OF LIENS; AND NOTICE OF HEARING

A tract of land situated in the Philander Lee D.L.C. No. 56 in Section 33, Township 3 South,
Range I East of the W.M., more particularly described as follows:

Beginning at an old 3/4 inch iron pipe found on the northerly line of the S.P.R.R. Co. right-of-
way , which is the southwest comer of a tract of land conveyed to Package Containers , Inc., an
Oregon Corporation , by deed (recording Fee No. 70 197) which is North 63E East 266 .0 feet
and South 26E 58' East 631.48 feet from the southeast intersection of Third and "H" Streets of
the H. A. Lee Addition to the City of Canby, Oregon; thence North 26E 58' West 321.48 feet to
the most westerly comer of a tract described in deed to Georgia-Pacific Corporation, a Georgia
Corporation, recorded September 17, 1985, Fee No 85 32732; thence along the northwesterly
line of said Georgia¬ Pacific Corporation Tract North 63E 00' East 178.17 feet to the true point
of beginning of the tract to be described; thence Northwesterly 310 feet, more or less, to a point
in the southerly line of N.E. Third Avenue which bears North 63E East 60.33 feet along said
southerly line from the westerly boundary of a tract of land conveyed to Package Containers,
Inc., an Oregon corporation , by deed recorded January 5, 1970, Fee No. 70 197; thence North
63E East along the southerly line of Third Avenue, 170.67 feet to the northwesterly corner of a
25 foot wide tract of land described in deed to Charles A. Tucker, recording Fee No. 71 10210;
thence South 26E 58' East along the southwesterly line of said Tucker tract _ 10.0 feet to the
Northwesterly line of the aforementioned Georgia-Pacific Corporation tract ; thence South 63E
00' West 170.83 feet, to the true point of beginning.

040409/00001/9917014v1




                         Case 18-34413-tmb11      Doc 71     Filed 08/16/19
 1    Albert N. Kennedy, OSB No. 821429 (Lead Attorney)
       Direct Dial: 503.802.2013
 2     Fax: 503.972.3713
       E-Mail: albert.kennedy@tonkon.com
 3    Ava L. Schoen, OSB No. 044072
       Direct Dial: (503) 802-2143
 4     Facsimile: (503) 972-3843
       E-Mail: ava.schoen@tonkon.com
 5    TONKON TORP LLP
      888 SW Fifth Avenue, Suite 1600
 6    Portland, OR 97204-2099

 7            Attorneys for Debtor

 8

 9

10                              UNITED STATES BANKRUPTCY COURT

11                                         DISTRICT OF OREGON

12    In re                                                              Case No. 18-34413-tmb11

13    Davis Properties, LLC,                                             DEBTOR’S MOTION FOR ORDER
                                                                         APPROVING SALE OF DEBTOR’S
14                                     Debtor.                           ASSETS FREE AND CLEAR OF
                                                                         LIENS, CLAIMS, AND
15                                                                       ENCUMBRANCES

16                     Davis Properties, LLC, Debtor and Debtor-in-Possession (“Debtor”), moves

17    this Court for an order approving the sale of Debtor’s real property free and clear of all liens,

18    claims, interests and encumbrances to Watumull Properties Corp. (“Watumull”) or, to the

19    extent the sale to Watumull does not close, to an alternative buyer so long as the purchase

20    price is sufficient to pay all creditors in full.

21                                             INTRODUCTION

22                     1.      Debtor filed its voluntary petition for relief under Chapter 11 of the

23    Title 11 of the United States Code (“Bankruptcy Code”) on December 19, 2018 (“Petition

24    Date”).

25                     2.      Debtor is currently operating its business and managing its property as

26    Debtor-in-Possession pursuant to Sections 1107 and 1108 of the Bankruptcy Code.

Page 1 of 7 -      DEBTOR'S MOTION FOR ORDER APPROVING SALE OF DEBTOR'S ASSETS
                   FREE & CLEAR OF LIENS, CLAIMS, & ENCUMBRANCES
                                                     Tonkon Torp LLP
                                                 888 SW Fifth Ave., Suite 1600
                                                      Portland, OR 97204
                                                        503.221.1440
                            Case 18-34413-tmb11               Doc 71             Filed 08/16/19
 1                                              JURISDICTION

 2                   3.      This Court has subject matter jurisdiction to consider this matter

 3    pursuant to 28 U.S.C. §§ 157 and 1334. Venue is properly before this Court pursuant to

 4    28 U.S.C. §§ 1408 and 1409.

 5                   4.      The statutory predicates for the relief sought herein include Sections

 6    105(a) and 363, and Rules 2002 and 6004 of the Federal Rules of Bankruptcy Procedure

 7    (“Bankruptcy Rules”) and applicable local rules and administrative orders.

 8                                              BACKGROUND

 9                   5.      Debtor owns real property located at 461 NE 3rd Avenue in Canby,

10    Oregon (the “Property”). Since of the Petition Date, Debtor’s intent has been to sell the

11    Property and pay its creditors in full.

12                   6.      The Property was listed for sale for $2,275,000.

13                   7.      On August 8, 2019, Debtor received an offer from Watumull to

14    purchase the Property for $2,000,000 (the “Purchase Price”).

15                   8.      After due consultation with its advisors, Debtor exercised its business

16    judgment to enter into a purchase and sale agreement with Watumull for the sale of the

17    Property (the “PSA”) because the sale is in the best interest of the estate.

18                   9.      A copy of the PSA is attached hereto as Exhibit A and incorporated

19    herein by reference.

20                                        REQUESTED RELIEF

21                   10.     By this Motion, Debtor seeks entry of an order (the “Sale Order”),

22    substantially in the form attached hereto as Exhibit B, authorizing and approving the sale of

23    the Property free and clear of all liens, claims, interests, and encumbrances pursuant to

24    Section 363 of the Bankruptcy Code.

25

26

Page 2 of 7 -    DEBTOR'S MOTION FOR ORDER APPROVING SALE OF DEBTOR'S ASSETS
                 FREE & CLEAR OF LIENS, CLAIMS, & ENCUMBRANCES
                                                    Tonkon Torp LLP
                                                888 SW Fifth Ave., Suite 1600
                                                     Portland, OR 97204
                                                       503.221.1440
                          Case 18-34413-tmb11                Doc 71             Filed 08/16/19
 1                                       THE PROPOSED SALE

 2                   11.      The principal terms of the PSA are as follows1:

 3
      Purchaser:                  Watumull Properties Corp.
 4
      Purchase Price:              $2,000,000
 5
      Assets to be Acquired:      Real property located at 461 NE 3rd Avenue, Canby, OR.
 6
      Assumed Liabilities:        Only those liabilities arising in connection with the closing costs.
 7                                It is contemplated that these will include (i) one half of the escrow
                                  fees charged by the title company; (ii) a prorated portion of
 8                                (a) real property taxes for the tax year in which the sale is closed
                                  and (b) lease rents and all operating expenses arising from
 9                                existing tenancies paid for in the month the sale is closed.

10    Excluded Liabilities:       All liabilities other than those expressly identified as Assumed
                                  Liabilities.
11
      Assumption and              None
12    Assignment of
      Executory Contracts:
13
                     12.      In addition to the above general sale provisions, the following sale
14
      provisions are disclosed in accordance with applicable local rules and guidelines:
15
      Sale to Insider:            Watumull Properties Corp. is not an insider as defined in
16                                Bankruptcy Code Section 101(31).
17
      Agreements With         Watumull Properties Corp. has not entered into any agreement
18    Insiders or Management: with an insider of Debtor.

19    Sale Free and Clear:        The sale will be free and clear of liens and other interests, and the
                                  parties with such interests and the nature of those interests are set
20                                forth below.

21    Liens:                      The Property is encumbered by a lien asserted by Clackamas
                                  County and by Thomas Young. Clackamas County has filed a
22                                proof of claim for a secured claim in the amount of $82,429.41.
                                  Thomas Young has filed a proof of claim for a secured claim in
23

24    1
        This summary is provided for the convenience of the Court and interested parties and in
      compliance with LBF 363. It is not intended to be a complete summary of the PSA. To the
25    extent there is any conflict between this summary and the PSA, the PSA governs in all
      respects.
26

Page 3 of 7 -      DEBTOR'S MOTION FOR ORDER APPROVING SALE OF DEBTOR'S ASSETS
                   FREE & CLEAR OF LIENS, CLAIMS, & ENCUMBRANCES
                                                 Tonkon Torp LLP
                                             888 SW Fifth Ave., Suite 1600
                                                  Portland, OR 97204
                                                    503.221.1440
                         Case 18-34413-tmb11              Doc 71             Filed 08/16/19
                                 the amount of $1,036,781.97.
 1
      Releases and Insider       None.
 2    Benefits:
 3    Private Sale; No           An auction is not contemplated because the Purchase Price will
      Competitive Bidding        pay all claims and administrative expenses in full.
 4
      Closing Deadlines:         The sale shall close on (i) the later of September 20, 2019 or
 5                               within 10 days of the due diligence period having run or (ii) the
                                 earliest practicable date after entry of the Sale Order.
 6
      Good Faith Deposit:        $50,000 to be deposited upon completion of due diligence.
 7
      Interim Arrangement        None.
 8    with Proposed Buyer:
 9    Use of Proceeds:           Proceeds from the sale will be distributed to pay creditors in full.
                                 Pursuant to a further order of the court, proceeds from the sale
10                               will also be used to pay all administrative expense holders in full.
11    Record Retention:          After the sale, Debtor will have reasonable access to the books
                                 and records as necessary to administer the Chapter 11 case and
12                               file final returns as appropriate.
13    Sale of Avoidance          The sale does not include the sale of any avoidance claims under
      Actions:                   Chapter 5 of the Bankruptcy Code.
14
      Requested Findings as to Watumull Properties Corp. shall not be a successor to Debtor and
15    Successor Liability:     shall have no liability or responsibility for any liability or
                               obligation of Debtor other than as expressly set forth in the PSA.
16                             The sale to Watumull Properties Corp. will not subject Watumull
                               Properties Corp. or its affiliates, successors, or assigns, or their
17                             respective properties, to any liability for claims against Debtor or
                               Debtor’s Assets.
18
      Credit Bidding:            The motion does not contemplate credit bidding because the
19                               secured creditors will be paid in full from the Purchase Price.
20    Standard for Approval:     The motion seeks approval of the proposed sale pursuant to the
                                 Debtor’s business judgment standard.
21
      Relief from Bankruptcy     This motion requests relief from Bankruptcy Rule 6004(h)
22    Rule 6004(h):              because Debtor and Watumull Properties Corp. seek to close the
                                 sale by the later of September 20, 2019 or within 10 days of the
23                               due diligence period having run, and because all creditors will be
                                 paid in full upon closing.
24
      Solicitation Process:      Notice of the proposed sale will be given to all parties and
25                               creditors in interest but additional offers to purchase the Property
                                 will not be solicited for the reasons set forth herein.
26

Page 4 of 7 -    DEBTOR'S MOTION FOR ORDER APPROVING SALE OF DEBTOR'S ASSETS
                 FREE & CLEAR OF LIENS, CLAIMS, & ENCUMBRANCES
                                                Tonkon Torp LLP
                                            888 SW Fifth Ave., Suite 1600
                                                 Portland, OR 97204
                                                   503.221.1440
                         Case 18-34413-tmb11             Doc 71             Filed 08/16/19
 1                     13.     To the extent the proposed sale to Watumull does not close, Debtor

 2    seeks authority to sell the property free and clear of liens, claims, and encumbrances pursuant

 3    to 11 U.S.C. §(f)(1) and (3) to an alternative buyer so long as the purchase price is sufficient

 4    to pay all creditors in full.

 5                                    BASIS FOR RELIEF REQUESTED

 6              A.     SALE OF ASSETS

 7                     14.     Section 363(b)(1) of the Bankruptcy Code provides that Debtor, “after

 8    notice and a hearing, may use, sell, or lease, other than in the ordinary course of business,

 9    property of the estate.” This provision generally allows a debtor (subject to court approval)

10    to sell property of the estate outside the ordinary course of business where the proposed sale

11    is a sound exercise of debtor’s business judgment and when the sale is proposed in good faith

12    and for fair value. Committee of Equity Security Holders v. Lionel Corporation (In re Lionel

13    Corp.), 722 F.2d 1063, 1070 (2d Cir. 1983); In re Ernst Home Center, Inc., 209 B.R. 974,

14    980 (Bankr. W.D. Wash. 1997). When a debtor articulates a reasonable basis for its business

15    decisions, “courts will generally not entertain objections to the debtor’s conduct.” Comm. of

16    Asbestos-Related Litigants v. Johns-Manville Corp. (In re Johns-Manville Corp.), 60 B.R.

17    612, 616 (Bankr. S.D.N.Y. 1986).

18                     15.     The decision to sell the Property has been approved by Debtor’s owner

19    and manager given that the sale of the Property will enable Debtor to promptly pay its

20    creditors in full and will generate adequate proceeds to pay Debtor’s administrative expenses

21    in full. Debtor has determined that it is in the best interests of Debtor’s estate to sell the

22    Property under 11 U.S.C. § 363 to Watumull or, to the extent the sale to Watumull does not

23    close, to an alternate so long as the purchase price is sufficient to pay all creditors in full.

24                     16.     The PSA was negotiated at arm’s length, in good faith, and Debtor

25    believes its terms are fair and reasonable. Watumull is not an “insider” of Debtor.

26

Page 5 of 7 -        DEBTOR'S MOTION FOR ORDER APPROVING SALE OF DEBTOR'S ASSETS
                     FREE & CLEAR OF LIENS, CLAIMS, & ENCUMBRANCES
                                                   Tonkon Torp LLP
                                               888 SW Fifth Ave., Suite 1600
                                                    Portland, OR 97204
                                                      503.221.1440
                          Case 18-34413-tmb11               Doc 71             Filed 08/16/19
 1              B.     SALE FREE AND CLEAR OF LIENS, CLAIMS, AND ENCUMBRANCES

 2                     17.   Debtor requests that the Court authorize the sale free and clear of all

 3    liens, claims, and encumbrances which may be asserted against the Property, with any such

 4    liens, claims, interests, and encumbrances attaching to the proceeds of the sale. Watumull

 5    will have no successor liability to any creditor who holds a claim as of the closing date

 6    except as specifically stated in the PSA, and all such creditors will be forever enjoined from

 7    seeking to enforce or collect any such claim from or against Watumull.

 8                     18.   Watumull will only buy the Property if it is “free and clear” of liens.

 9                     19.   Holders of liens and interests in the Property will be adequately

10    protected because they will be paid in full from the sale proceeds.

11              C.     NON-APPLICABILITY OF STAY

12                     20.   In addition to the other sale-related relief sought herein, Debtor

13    requests that the Court specifically find inapplicable any stays that might otherwise inhibit

14    Debtor’s ability to close the proposed transaction for the sale of the Property immediately

15    after the Court enters an order approving the transaction, including, without limitation, those

16    arising under Bankruptcy Rule 6004. Any delay in a closing of the sale would mean

17    substantial potential harm to Debtor, its creditors, and its estate as the terms of the proposed

18    sale require closing on or before the later of September 20, 2019 or 10 days after the due

19    diligence period has run.

20                                                  NOTICE

21                     21.   Debtor proposes to give notice of this Motion and the Sale Hearing as

22    follows: serve a copy of this Motion and the Sale Notice upon (a) counsel for the secured

23    creditors; (b) Watumull; (c) all persons or entities required to be served pursuant to orders of

24    this Court; (d) all parties who have filed requests for notice under Bankruptcy Rule 2002 as

25    of the date of service; (e) all persons or entities who to the knowledge of Debtor hold a lien

26

Page 6 of 7 -        DEBTOR'S MOTION FOR ORDER APPROVING SALE OF DEBTOR'S ASSETS
                     FREE & CLEAR OF LIENS, CLAIMS, & ENCUMBRANCES
                                                 Tonkon Torp LLP
                                             888 SW Fifth Ave., Suite 1600
                                                  Portland, OR 97204
                                                    503.221.1440
                         Case 18-34413-tmb11              Doc 71             Filed 08/16/19
 1    upon the assets; (f) the Office of the United States Trustee; and (g) all creditors and parties in

 2    interest reflected in the mailing matrix on file with the Court.

 3                      22.     Debtor submits that such notice constitutes good and sufficient notice

 4    of the Motion, and all proceedings to be held thereon and that no other or further notice need

 5    be given.

 6                      WHEREFORE, Debtor respectfully requests that the Court enter an order

 7    (1) approving the sale of the Property to Watumull (or an alternate buyer); (2) approving

 8    such sale free and clear of all liens, claims, and encumbrances, with such interests attaching

 9    to the sale proceeds; (3) declaring that Watumull (or an alternate buyer) will have no

10    successor liability; (4) declaring all stays, including, without limitation, those arising under

11    Bankruptcy Rule 6004 inapplicable; and (5) such other and further relief as may be just and

12    proper.

13                      DATED: August 16, 2019.

14                                                         TONKON TORP LLP
15

16                                                         By /s/ Ava L. Schoen
                                                              Albert N. Kennedy, OSB NO. 821429
17                                                            Ava L. Schoen, OSB No. 044072
                                                              Attorneys for Debtor
18

19    040409/00001/10264601v1


20

21

22

23

24

25

26

Page 7 of 7 -      DEBTOR'S MOTION FOR ORDER APPROVING SALE OF DEBTOR'S ASSETS
                   FREE & CLEAR OF LIENS, CLAIMS, & ENCUMBRANCES
                                                   Tonkon Torp LLP
                                               888 SW Fifth Ave., Suite 1600
                                                    Portland, OR 97204
                                                      503.221.1440
                            Case 18-34413-tmb11             Doc 71             Filed 08/16/19
   EXHIBIT A
PURCHASE AND SALE AGREEMENT




   Case 18-34413-tmb11   Doc 71   Filed 08/16/19
                                        WATUMULL .P roperties Corp.



                 August 8, 2019



                  Allen Patterson
                  Capacity Commercial Group
                  805 SW Broadway, Suite 700
                  Portland, OR 97205

                  Dear Allen:

                  Watumull Properties Corp. or assignee hereby offers to purcha$e from Seller the propeey
                  located at 461 NE 3rd Avenue Canby, Oregon.

                  This offer to Purchase is made on the following terms and conditions:

                  1. Price and peyment: The to1al Purchase Price shall be Two Million Dollars and
                  no/100 ($2,000,000.00 ) which will ba paid at closing in cash•

                 . 2. Escrow: Within seven (7) working days* after Suyer's approval describSd In Paragraph {8)
                   below, Buyer and Seller shall ope~ escrow with Rdelity Title. Buyer shall deposit into escrow
                   Fifty Thousand.Dollars and no/100 ($50,000.00) in cash, which sum Including Interest shall
                   be applied toward the Purchase Price at the close of Escrow.

                  3. C!osjng: Closing shall take place on September 20. 201.9 or ten (10) days after Buyers
                  approval in paragraph 8 whfchever Is tater.

                  4. Proratjon and costs: Real Property Taxes, lease rents and all operating expenses shall
                  be prorated at the close of Escrow. Seller shall pay the cost of any documentarytransfer1ax;
                  Buyer and SeUer shall each pay one-half of the Escrowfee.

                  5. Qe!iyerv of 11tle and Iit!e Insurance-: Seller shall deliver a Warranty Deed at the close of
                   Escrow. Seller shall also deliver the Property to Buyer or assignees of Buyer free and clear
                  of liens and encumbrances other than liens for Taxes not yet payable. Setler shall deliveraA (          //Y ·
      Standard    -Alta SoNeY.aRd exteooea owner's policy of Title Insurance showing good and marketable title
                   free and clear of any encumbrances unacceptable to • Buyer except easements i:tecessary
      fl/ff       to the operation of the property.


      '#          6. Documentation: Within Five (5) days after acceptance of this offer to Purchase by Seller,
                  Buyer and Setter shall execute a formal Earnest Money Agreement, which embodies the
                  terms and conditions of this letter agreement. This transaction is not contingent upon signing
                  a format Earnest Money Agreement.
r--                                          307 Lewecs Street, 6.. Flcor, Honolulu, Hawaii 96815 (808) 971-8800

                   *All references to "days" to complete any and all tasks referenced herein shall be "calendar daysn except
                   for the days found in section 8 paragraph a.                            ·




                                                                                                                   Exhibit A
                                Case 18-34413-tmb11                   Doc 71           Filed 08/16/19                1 of 3
7. Broker's Commission: Buyer acknovvledges that he Is represented by JLL and Seller is
represented by Capacity Commercial Group. Seller shall pay a commtssfon equal to 5% of
the safes price at the close of escrow. Said fee shall.be split 50% to JLL. 50% to Capacity
Commercial Group.

8. Buyer's Approya!: Close of Escrow in performance of Buyer are expressly conditioned
upon Buyers.approval of each of the following within the specified time period.

a. Within Thirty (30 business } days after Sellers acceptance herein, Buyer shall complete
physical inspections of the Property and notify Sellar of Buyer's approval or disapproval._

b. Within seven (7} days after Buyer's receipt from Saller of a preliminary title report with
copies of all underlying title documents, Buyer shall examine such rep6rt and notify Sellerof
Buyer's approval or disapproval.

c. Within seven {7} days after receipt from Seller of all relevant operating documents, Buyer
shall notify Seller of Buyer's approval or disapproval. Such documents shall Include the
foRowing copies of leases, engineering reports, contracts, financial statements together with
any amendments thereto, copies of any existing notes and trust deeds which encumber the
Property, Inventory of personal property and copies of plans and specifications and any
available tenant financial statements.

d. Within seven (7) days after Buyer's receipt from Seller of a current hazardous material
inspection report prepared by a licensed contractor, Buyer shall notify Seller of Buyers
approval or disapproval.

e. Within ten (10) days after Buyer's receipt from Seller of an inspection report from a llcensed
roofing contractor approved in advance by Buyer, discussing the integrity of the existing roofs,/ · .;. / ;---
Buyer shall notify Seller of Buyer's approval ordisapproval. Roofing Inspection to
 be performed at Buyer's-expense. ·
                                                                                                   A1:r
9. Representatjon, Worraroies and Covenao.ts_of SeUer: Seller hereby represents and
warrants to af)d covenants with Buyer that

a. Seller owns the Property free and clear of any and an liens, claims, encumbrances and
adverse interests other than as will be shown on 1he preliminary title report and has full right
power and authority to convey Property in accordance with Its terms, subject to court
approval.

b. $eller has complied with aD and neither Seller nor Property Is in violation of any applicable
federal, state or local statues, ordinances orders requirements laws or regulations (including
without limitation building, subdivision, zoning and environmental laws} affecting Property.

c. No notices of violation of any applicable statue, law, ordinance, rule regulation, order or
requirement or of any ~ovenant, conc:fltion, restriction or easement on the Property have been
given and Seller knows of no such violation.

d. Seller does not have knowledge of (I) any Intended public Improvement, which may result
in the creation of any lien upon Property or (Ii) any intended or proposed federal, state or




                                                                                           Exhibit A
              Case 18-34413-tmb11             Doc 71       Filed 08/16/19                    2 of 3
 local statues, ordinances, order requirement, laws or regulations (including, but not limited
to, zoning changes or moratoria or eminent domain) which may adversely affect the use or
 development of the Property or (iii) any suit, action, claim or legal or administrative, arbitration
 or other pending or to the best knowledge of Seller, threatened or contemplated against or
 affecting the Property or (iv) thatthe zoning is not in compliance with existing use.

 e. To the best knowledge of Seller after due and diligent inquiry, Seller has not participated
 in or approved nor has there occurred any production, disposal or storage on the Property of
 any hazardous waste or any toxic substance nor does any waste substance exist on the
 Property or any migration of such waste or substance from or to the adjoining Properties.


 1o. Sellers Acceptance: When this offer is executed by both parties, It will constitute an
 enforceable agreement on the part of the Buyer and the Seller to transfer the Property
 described herein, on the terms contained In this letter. The parties will also be _obilgated to
 diligently and In good faith prepare and execute the Purchase Contract referred in Paragraph
 {6). If Buyer or an authorized agent has not signed this counteroffer accepting on behalf of
 Buyer and delivered a copy to Seller on or before 5:00 P.M. PST August 12, 2019, this offer
 shall be automatically deemed expired.



 ACCEPTED ANO AGREED:                                         ACCEPTED AND AGREED:


 Seller: Davis Properties LLC



 By: / .
      I
          ~;J /11/Jlf}AO-~,f
· Date:   13 /Jtlvt.t£.;,.~ ;2tJ/ Y




                                                                                               Exhibit A
                Case 18-34413-tmb11              Doc 71       Filed 08/16/19                     3 of 3
 EXHIBIT B
PROPOSED FORM OF ORDER




Case 18-34413-tmb11   Doc 71   Filed 08/16/19
                         UNITED STATES BANKRUPTCY COURT

                                     DISTRICT OF OREGON

In re                                                       Case No. 18-34413-tmb11

Davis Properties, LLC,                                      ORDER GRANTING DEBTOR’S
                                                            MOTION FOR ORDER APPROVING
                                Debtor.                     SALE OF DEBTOR’S ASSETS FREE
                                                            AND CLEAR OF LIENS, CLAIMS,
                                                            AND ENCUMBRANCES
              THIS MATTER having come before the Court upon Debtor’s Motion for Order

Approving Sale of Debtor’s Assets Free and Clear of Liens, Claims, and Encumbrances; (the

“Motion”) [ECF No. _____], a hearing having been held before the Court, and the Court being

duly advised in the premises and finding good cause; now, therefore;

              IT IS HEREBY ORDERED that:

              1.      The Motion is GRANTED;

              2.      Debtor is authorized to sell the real property located at 461 NE 3rd

Avenue in Canby, Oregon (the “Property”) to Watumull Properties Corp. (“Watumull”) for the

purchase price of $2,000,000;




Page 1 of 3 - ORDER GRANTING DEBTOR'S MOTION FOR ORDER APPROVING SALE OF
              DEBTOR'S ASSETS FREE AND CLEAR OF LIENS, CLAIMS, AND
              ENCUMBRANCES
                                              Tonkon Torp LLP
                                          888 SW Fifth Ave., Suite 1600
                                               Portland, OR 97204
                                                 503.221.1440
                     Case 18-34413-tmb11               Doc 71             Filed 08/16/19
                3.       To the extent the sale of the Property to Watumull does not close, Debtor

is authorized to sell the Property to an alternate buyer so long as the purchase price is sufficient

to pay all creditors in full;

                4.       The sale of the Property is approved free and clear of all liens, claims, and

encumbrances with such interests attaching to the sale proceeds;

                5.       Watumull (or any alternate buyer) will have no successor liability to any

creditor who holds a claim as of the closing date except as specifically stated in the Purchase and

Sale Agreement between Watumull (or the alternate buyer) and Debtor, and all such creditors

will be forever enjoined from seeking to enforce or collect any such claim from or against

Watumull (or the alternate buyer);

                6.       Payment of sales costs by the estate is approved as follows: real estate

broker may be paid consistent with the terms of the employment order entered on January 30,

2019; additional closing costs may be paid to the extent they are usual and customary for

transaction of this type; and

                7.       All stays, including, without limitation, those arising under Bankruptcy

Rule 6004 are inapplicable and this Order shall go into effect immediately upon its entry.

                                                    ###




Page 2 of 3 - ORDER GRANTING DEBTOR'S MOTION FOR ORDER APPROVING SALE OF
              DEBTOR'S ASSETS FREE AND CLEAR OF LIENS, CLAIMS, AND
              ENCUMBRANCES
                                                Tonkon Torp LLP
                                            888 SW Fifth Ave., Suite 1600
                                                 Portland, OR 97204
                                                   503.221.1440
                        Case 18-34413-tmb11              Doc 71             Filed 08/16/19
I certify that I have complied with the requirements of LBR 9021-1(a).

Presented by:

TONKON TORP LLP



By
      Albert N. Kennedy, OSB No. 821429
      Ava L. Schoen, OSB No. 044072
      888 S.W. Fifth Avenue, Suite 1600
      Portland, OR 97204-2099
      Telephone: 503-221-1440
      Facsimile: 503-274-8779
      E-mail:      al.kennedy@tonkon.com
                   ava.schoen@tonkon.com
      Attorneys for Debtor

cc:      List of Interested Parties




Page 3 of 3 - ORDER GRANTING DEBTOR'S MOTION FOR ORDER APPROVING SALE OF
              DEBTOR'S ASSETS FREE AND CLEAR OF LIENS, CLAIMS, AND
              ENCUMBRANCES
                                             Tonkon Torp LLP
                                         888 SW Fifth Ave., Suite 1600
                                              Portland, OR 97204
                                                503.221.1440
                        Case 18-34413-tmb11           Doc 71             Filed 08/16/19
                               LIST OF INTERESTED PARTIES

              DEBTOR'S NOTICE OF INTENT TO SELL REAL OR
         PERSONAL PROPERTY PURSUANT TO 11 USC § 363(F) (LBR 706.5)

                               In re Davis Properties, LLC
                     U.S. Bankruptcy Court Case No. 18-34413-tmb11

                                    ECF PARTICIPANTS

   NOAM AMIR-BROWNSTEIN nab@vf-law.com, srw@vf-law.com
   JONAS V ANDERSON jonas.v.anderson@usdoj.gov
   JASON M AYRES jayres@gsblaw.com, krhine@gsblaw.com
   SARAH FLYNN sarah.flynn@usdoj.gov
   ALBERT N KENNEDY al.kennedy@tonkon.com, leslie.hurd@tonkon.com;
    spencer.fisher@tonkon.com
   KATHYRN PERKINS kathryn.e.perkins@usdoj.gov
   AVA L SCHOEN ava.schoen@tonkon.com, leslie.hurd@tonkon.com
   US TRUSTEE, PORTLAND USTPRegion18.PL.ECF@usdoj.gov

                                 NON-ECF PARTICIPANTS

SECURED CREDITORS

Clackamas County Assessor
Tami Little, County Assessor
150 Beavercreek Road
Oregon City, OR 97045

Thomas Young
11504 NE 266th Street
Battleground, WA 98604

POTENTIAL BUYER & BROKER
Served by First Class Mail

Watumull Properties Corp
Attn: J. Watumull, President
307 Lewers St., 6th Floor
Honolulu, HI 66815

Tyler J. Shells
Jones Lang LaSalle Brokerage Inc.
1120 NW Couch St., Suite 500
Portland, OR 97209
Tyler.shells@am.jll.com




                    Case 18-34413-tmb11     Doc 71   Filed 08/16/19
Label Matrix for local noticing                     Capacity Commercial Group LLC                        Davis Properties, LLC
0979-3                                              805 SW Broadway #700                                 461 NE 3rd. Ave.
Case 18-34413-tmb11                                 Portland, OR 97205-3347                              Canby, OR 97013-3717
District of Oregon
Portland
Fri Aug 16 10:20:48 PDT 2019
T.N. Tolls Co                                       1050 SW 6th Ave. #700                                City of Canby
3505 Walnut Ln                                      Portland, OR 97204-1160                              222 NE 2nd Ave.
Tillamook, OR 97141-2646                                                                                 POB 930
                                                                                                         Canby, OR 97013-0930


Clackamas County Assessment & Tax                   Clackamas County Assessor                            IRS
150 Beavercreek Rd                                  POB 6100                                             POB 7346
Oregon City, OR 97045-4302                          Portland, OR 97228-6100                              Philadelphia, PA 19101-7346



John Davis                                          Mighty Mite Industries, Inc.                         ODR Bkcy
3198 SW Wallula Ave.                                461 NE 3rd Ave.                                      955 Center NE #353
Gresham, OR 97080-9615                              Canby, OR 97013-3717                                 Salem, OR 97301-2555



Thomas O. Young                                     Thomas O. Young                                      US Trustee, Portland
11504 NE 266th St.                                  c/o Noam Amir-Brownstein                             620 SW Main St #213
Battle Ground, WA 98604-6520                        17355 SW Boones Ferry Rd., Suite A                   Portland, OR 97205-3026
                                                    Lake Oswego, OR 97035-5225


ALBERT N KENNEDY                                    AVA L SCHOEN                                         John Davis
888 SW 5th Ave #1600                                888 SW 5th Ave #1600                                 Manager
Portland, OR 97204-2030                             Portland, OR 97204-2030                              3198 SW Wallula Ave
                                                                                                         Gresham, OR 97080-9615




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Thomas O. Young                                  End of Label Matrix
                                                    Mailable recipients    17
                                                    Bypassed recipients     1
                                                    Total                  18




                                          Case 18-34413-tmb11              Doc 71        Filed 08/16/19
